                        1   DENISE M. MINGRONE (STATE BAR NO. 135224)
                            dmingrone@orrick.com
                        2   ROBERT L. URIARTE (STATE BAR NO. 258274)
                            ruriarte@orrick.com
                        3   KAYVAN GHAFFARI (STATE BAR NO. 299152)
                            kghaffari@orrick.com
                        4   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                        5   Menlo Park, CA 94025-1015
                            Telephone:     +1 650 614 7400
                        6   Facsimile:     +1 650 614 7401

                        7   Attorneys for Plaintiff
                            SYNOPSYS, INC.
                        8

                        9                                   UNITED STATES DISTRICT COURT

                       10                              NORTHERN DISTRICT OF CALIFORNIA

                       11                                          SAN FRANCISCO

                       12
                                                                            Case No. 3:18-cv-06361
                       13   SYNOPSYS, INC.,
                                                                            PLAINTIFF SYNOPSYS, INC.’S
                       14                      Plaintiff,                   NOTICE OF MOTION AND MOTION
                                                                            FOR EXPEDITED DISCOVERY AND
                       15          v.                                       ENTRY OF A PROTECTIVE ORDER
                       16   GYRFALCON TECHNOLOGY INC., and                  DATE: November 29, 2018
                            DOES 1-10, inclusive,                           TIME: 10:00 am
                       17                                                   COURT: Courtroom 11, 19th Floor
                                               Defendants.                  JUDGE: Hon. James Donato
                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                     SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    ATTORNEYS AT LAW
     SILICON VALLEY                                                                                            DISCOVERY
                        1                                          NOTICE OF MOTION

                        2          TO ALL PARTIES AND THEIR COUNSEL OF RECORD PLEASE TAKE

                        3   NOTICE that at 10:00 am on November 29, 2018, or as soon thereafter as the matter may be

                        4   heard in the United States District Court for the Northern District of California, San Francisco,

                        5   located at 450 Golden Gate Avenue, San Francisco, California, before the Honorable James

                        6   Donato, in Courtroom 11, 19th Floor, Plaintiff Synopsys, Inc. (“Synopsys”) will and hereby does

                        7   move the Court for an Order granting (1) expedited forensic discovery of Gyrfalcon’s electronic

                        8   devices and/or systems used to access Synopsys’ software without authorization and (2) the

                        9   issuance of a protective order, allowing the parties the ability to designate and file certain
                       10   confidential information under seal.

                       11          The motion is based on this Notice of Motion and Motion, the accompanying

                       12   Memorandum of Points and Authorities, the accompanying Declarations of Norman F. Kelly in

                       13   Support of Motion for Expedited Discovery (“Kelly Decl.”) and Denise Mingrone (“Mingrone

                       14   Decl.”), and any evidence on file with the Court and/or that may be presented in support of the

                       15   motion during the hearing, and on such other written and oral argument presented to the Court.

                       16
                            DATED: October 25, 2018
                       17

                       18
                                                                                By:            /s/ Denise Mingrone
                       19                                                                       DENISE MINGRONE
                                                                                                 Attorneys for Plaintiff
                       20                                                                          SYNOPSYS, INC.
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                          SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                                                                   DISCOVERY
     SILICON VALLEY
                        1                                                TABLE OF CONTENTS
                                                                                                                                                     Page No.
                        2
                            I.   INTRODUCTION .................................................................................................................. 1
                        3
                            II.  STATEMENT OF FACTS ..................................................................................................... 2
                        4        A.   Synopsys’ Business and Cutting Edge Software Solutions ........................................ 2
                        5        B.   Gyrfalcon’s Unauthorized Access and Use of Synopsys’ Software Using
                                      Counterfeit License Keys ............................................................................................ 3
                        6        C.   Synopsys’ Discovery of Gyrfalcon’s Infringing Conduct .......................................... 3
                        7        D.   Gyrfalcon’s Development of an Application-Specific Integrated Circuit .................. 4
                            III. EXPEDITED DISCOVERY SHOULD BE ORDERED........................................................ 4
                        8        A.   The Court Should Impound Any Device Gyrfalcon Used for Circumvention
                                      Under the DMCA ........................................................................................................ 5
                        9
                                 B.   Good Cause for Expedited Discovery Exists in this Case .......................................... 7
                       10   IV. PROPOSED PROTECTIVE ORDER SHOULD BE ENTERED ........................................ 11
                       11   V. CONCLUSION ..................................................................................................................... 11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                                             SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                                          i                                           DISCOVERY
     SILICON VALLEY
                        1                                               TABLE OF AUTHORITIES
                        2                                                                                                                           Page(s)
                        3   Cases
                        4
                            Apple Inc. v. Mobile Star LLC,
                        5      2017 WL 4005468, at *4 (N.D. Cal. Sept. 12, 2017)..................................................................7

                        6   Apple Inc. v. Samsung Electronics Co., Ltd.,
                               2011 U.S. Dist. LEXIS 53233 (N.D. Cal. May 18, 2011) ..........................................................7
                        7
                            Dollcraft Industries, Ltd. v. Well-Made Toy Mfg. Co.,
                        8      479 F. Supp. 1105 (E.D.N.Y 1978) ............................................................................................6
                        9   Duchess Music Corp. v. Stern,
                       10      458 F.2d 1305 (9th Cir. 1972), cert. denied, 409 U.S. 847 (1972) .........................................5, 6

                       11   Hand & Nail Harmony, Inc. v. ABC Nail & Spa Prods., No. SA CV 16-0969, 2016
                               WL 3545524, at *8 (C.D. Cal. June 28, 2016) ..........................................................................9
                       12
                            Mitchell Int’l, Inc. v. Fraticelli,
                       13      2007 WL 4197583 (D. P.R. 2007) ..............................................................................................6
                       14   Nintendo of America, Inc. v. Elcon Indus., Inc.,
                               564 F. Supp. 937 (E.D. Mich. 1982) ...........................................................................................6
                       15

                       16   Nobelbiz, Inc. v. Wesson,
                               2014 U.S. Dist. LEXIS 54432 (S.D. Cal. April 18, 2014) ..........................................................8
                       17
                            Rebis v. Universal CAD Consultants, Inc.,
                       18      1998 WL 470475 (N.D. Cal. 1998).............................................................................................6
                       19   Rovio Entm’t v. Royal Plush Toys, Inc.,
                               907 F. Supp. 2d 1086 (N.D. Cal. 2012) ......................................................................................7
                       20

                       21   SCEA v. Hotz,
                               2011 WL 568032 (N.D. Cal., Jan. 11, 2011) ..............................................................................6
                       22
                            Sega Enters. v. MAPHIA,
                       23      857 F. Supp. 679 (N.D. Cal. 1994) .............................................................................................6

                       24   Semitool, Inc. v. Tokyo Electron America, Inc.,
                               208 F.R.D. 273 (N.D. Cal. 2002) ............................................................................................7, 9
                       25
                            Washington v. Lumber Liquidators, Inc.,
                       26
                              2015 WL 2089992 (N.D. Cal. May 5, 2015) ..............................................................................7
                       27
                            WPOW, Inc. v. MRLJ Enters.,
                       28     584 F. Supp. 132 (D.D.C. 1984) .................................................................................................6
ORRICK, HERRINGTON &                                                                                           SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                                      - ii -                                        DISCOVERY
     SILICON VALLEY
                        1   Yamate USA Corp. v. Sugerman,
                               1991 WL 274854 (D.N.J. 1991)..............................................................................................5, 6
                        2
                            Statutes
                        3

                        4   17 U.S.C. § 1201(a) ..........................................................................................................................6

                        5   United States Code Title 17 ..............................................................................................................2

                        6   DMCA § 1203(b)(2) .....................................................................................................................5, 6

                        7   Other Authorities
                        8   Fed. R. Civ. P. 26 ..............................................................................................................................7
                        9   Fed. R. Civ. P. 26(d) .........................................................................................................................7
                       10   Fed. R. Civ. P. 26(d)(1) .....................................................................................................................7
                       11
                            Fed. R. Civ. P. 26(f) ..........................................................................................................................7
                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                                                     SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                                             - iii -                                          DISCOVERY
     SILICON VALLEY
                        1   I.     INTRODUCTION

                        2          Concurrent with this motion for expedited discovery, Synopsys, Inc. (“Synopsys”) has

                        3   filed a stipulation and order for entry of a preliminary injunction against Defendant Gyrfalcon

                        4   Technology, Inc. (“Gyrfalcon”) which prevents Gyrfalcon from continuing to illegally access and

                        5   use Synopsys’ industry-leading software via unauthorized counterfeit license keys. Gyrfalcon

                        6   concedes its illegal use of Synopsys’ software, thereby confirming the urgent need for immediate

                        7   discovery because the true extent of Gryfalcon’s illicit activities remains unknown at the present

                        8   time. More specifically, Synopsys is unaware of the specific identities of the users who

                        9   improperly accessed its software and whether said users have further disseminated Synopsys’
                       10   software to third parties or saved the software to other unknown devices. Nor does Synopsys have

                       11   confirmation that Gryfalcon has both ceased using Synopsys’ software and has not further

                       12   disseminated nor stored said software. Given Gryfalcon’s success with its first chip, they are

                       13   gearing up to fulfill an “ambitious plan” to create more chips by the end of 2018. Rapid develop

                       14   of a chip can only be accomplished with the aid of software that Synopsys and others develop.

                       15   However, Synopsys offers industry-leading software for chip design and Synopsys knows—and

                       16   Gyrfalcon has conceded—that Gyrfalcon exploited Synopsys’ software for at least 26 months.

                       17          Synopsys has filed a complaint for relief pursuant to the Digital Millennium Copyright

                       18   Act (“DMCA”), 17 U.S.C. §§ 1201, et seq., against Gyrfalcon and now seeks to ensure critical

                       19   evidence is preserved in order to determine the full scope of Gyrfalcon’s unlawful access to and
                       20   use of Synopsys’ software. Immediate relief is necessary not only to confirm that Gyrfalcon’s

                       21   illegal conduct has been halted but to reveal whether and to whom Gyrfalcon has unlawfully

                       22   disseminated Synopsys’ protected EDA software. The sole method for Synopsys to discover this

                       23   information is to immediately impound, image and analyze the data that resides exclusively on

                       24   Gyrfalcon’s electronic devices. Due to the mobility of the data, this evidence is highly vulnerable

                       25   to transfer, loss, or deletion, even if by inadvertence. This data must be preserved, and

                       26   immediately, to verify the length and scope of the wrongful acts of infringement perpetrated by

                       27   Gyrfalcon and to ensure further illegal use and/or dissemination of Synopsys’ proprietary

                       28   intellectual property is stopped.
ORRICK, HERRINGTON &                                                                        SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                         1                                       DISCOVERY
     SILICON VALLEY
                        1          The expedited discovery that Synopsys needs now is limited and narrow in scope; it bears

                        2   directly on the breadth of Gyrfalcon’s infringement and whether Gyrfalcon continues to use

                        3   Synopsys’ software without authorization. Filed concurrently herewith is the Court’s “Model

                        4   Protective Order for Litigation Involving Patents, Highly Sensitive Confidential Information

                        5   and/or Trade Secrets” (“Model Order”), which Synopsys requests be entered with its proposed

                        6   order granting expedited discovery. Court relief is now necessary to determine the breadth of

                        7   Gyrfalcon’s illegal activities and to preserve all evidence in this matter. As shown below, the

                        8   good cause standard in the Ninth Circuit for expedited discovery is met in this case.

                        9   II.    STATEMENT OF FACTS
                       10          A.      Synopsys’ Business and Cutting Edge Software Solutions
                       11          Synopsys provides industry-leading and cutting edge Electronic Design Automation

                       12   (“EDA”) solutions for the semiconductor industry. EDA generally refers to using computers to

                       13   design, verify, and simulate the performance of electronic circuits. Semiconductor manufacturers

                       14   and electronics companies use EDA software to design, test, and manufacture microchips for a

                       15   wide range of products. Synopsys has developed a comprehensive, integrated portfolio of

                       16   intellectual property covering semiconductor prototyping, implementation, verification,

                       17   manufacturing, optical, field-programmable gate array, and software quality and security

                       18   solutions. Specific copyrighted software pirated by Gyrfalcon include at least Synopsys’ Design

                       19   Compiler, Formality, Power Compiler, PrimeTime, VCS, and Verdi applications (“EDA
                       20   software”). These software tools enable chip manufacturers to virtually design and test new chip

                       21   designs in faster, more efficient environments. These works are all protected under Title 17 of

                       22   the United States Code.

                       23          Synopsys does not sell ownership, copyright or other intellectual property rights to its

                       24   proprietary EDA software nor to its associated services. Instead, Synopsys customers license the

                       25   software granting limited rights to use Synopsys’ intellectual property. Synopsys software is

                       26   licensed only via strict controls which monitor and limit access and use specific to each licensee’s

                       27   terms. All Synopsys software programs are subject to control by Synopsys’ license key system.

                       28          Synopsys controls and restricts access to its EDA software by using a license key system.
ORRICK, HERRINGTON &                                                                        SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        -2-                                      DISCOVERY
     SILICON VALLEY
                        1

                        2                                                                                                  .

                        3   Kelly Decl., ¶ 4.

                        4                            . Id. Customers can therefore purchase various levels of access to different

                        5   types of software. Id.

                        6          B.      Gyrfalcon’s Unauthorized Access and Use of Synopsys’ Software Using
                                           Counterfeit License Keys
                        7
                                   Unfortunately, in today’s world of cyber-crime, sophisticated web criminals have found a
                        8
                            myriad of ways to illegally obtain Synopsys’ software, such as by using counterfeit versions of
                        9
                            Synopsys license key codes and binaries. While Synopsys makes every effort to track and shut
                       10
                            down these illegal actions, it is unable to locate every instance of misconduct. Gyrfalcon is one
                       11
                            such instance. Synopsys is informed and believes that Gyrfalcon is using counterfeit license keys
                       12
                            to circumvent the Synopsys license key access-control system and to access and use Synopsys’
                       13
                            EDA software without authorization. Rather than properly license this software from Synopsys,
                       14
                            Gyrfalcon has instead chosen to steal that software without consequence, which Gyrfalcon
                       15
                            concedes. Id. at ¶ 9, Ex. C.
                       16
                                   C.      Synopsys’ Discovery of Gyrfalcon’s Infringing Conduct
                       17
                                   Synopsys’ EDA Software and license server software are designed to execute only after
                       18
                            determining the user has a valid license key file authorizing the execution of the Software.
                       19
                       20
                                                                                          . Id. at ¶ 6.
                       21
                                                                                                                       . Id.
                       22
                                   That technology has confirmed over 7,900 total instances of unauthorized access and use
                       23
                            by Defendant spanning 26 months through June 2018, when Synopsys notified Gyrfalcon that it
                       24
                            became aware of Defendant’s unauthorized activity and sought to enter into license negotiations.
                       25
                            Id. at Ex. A. Synopsys confirmed that it has not licensed use of its software or granted any other
                       26
                            form of authorized access to Defendant. Id.
                       27

                       28
ORRICK, HERRINGTON &                                                                          SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                          -3-                                      DISCOVERY
     SILICON VALLEY
                        1          D.      Gyrfalcon’s Development of an Application-Specific Integrated Circuit

                        2          Gyrfalcon has been developing an application-specific integrated circuit (“ASIC”) to

                        3   enable high-performance and low-power artificial intelligence (“AI”). ASICs are integrated

                        4   circuits that can be customized for a particular use, as opposed to regular central processing units

                        5   that are intended for general-purpose use. For example, an ASIC chip can be designed

                        6   specifically for powering AI workloads such as natural language processing. Gyrfalcon

                        7   announced the release of its first ASIC, Lightspeeur SPR2801 in January 2018. See Mingrone

                        8   Decl., ¶ 3, Exh. A. In a press release, Gyrfalcon claims its ASICs are a “breakthrough” for

                        9   Internet-of-Things (“IoT”) device makers, Id. at ¶ 5, Exh. C, and that Gyrfalcon is “paving the

                       10   way for the next wave of AI products to make it to the market.” Id., Exh. D.

                       11          Gyrfalcon has been lauding its success of the release of its Lightspeeur SPR2801,

                       12   claiming Gyrfalcon is “already working with more than 10 customers to get its [Lightspeeur

                       13   SPR2801] chips in their products, including the South Korean electronics [ ] and [a major]

                       14   Japanese computing [ ].” Id., Exh. D. Gyrfalcon has received two rounds of funding from China,

                       15   Korea, Japan and the U.S., is beginning to see a revenue stream, and recently announced a

                       16   collaboration with a global electronics giant to continue developing and integrating Gyrfalcon’s

                       17   ASICs AI development. Id., ¶¶ 3-4, Exhs. A-B. In addition, Gyrfalcon announced it has

                       18   “ambitious plans to field a second product by June [2018] with increased performance and a

                       19   whole new family of chips by the end of the [2018].” Id., ¶ 3, Exh. A.

                       20           Gyrfalcon’s media blitz and its recent success in the market is due in large part to the use

                       21   of Synopsys’ Software. And Gyrfalcon may still be using Synopsys’ software in order to fulfill

                       22   its “ambitious plans” to expand its line of ASIC chip offerings. Without immediate discovery,

                       23   there is a significant risk that Gyrfalcon will continue its campaign of illegally using Synopsys’

                       24   Software.

                       25   III.   EXPEDITED DISCOVERY SHOULD BE ORDERED

                       26          The narrow expedited discovery Synopsys seeks is reasonable and bears directly on

                       27   Gyrfalcon’s DMCA violations. Synopsys seeks discovery on the devices used to circumvent

                       28   Synopsys’ systems and access Synopsys software. Only by inspecting those devices will
ORRICK, HERRINGTON &                                                                        SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        -4-                                      DISCOVERY
     SILICON VALLEY
                        1   Synopsys—and the Court—learn the true scope of Gyrfalcon’s circumvention and the identities

                        2   of those central to the illicit activities. Synopsys also seeks to discover whether Gyrfalcon has

                        3   ceased using Synopsys’ software, as well as whether it has disseminated such software to others,

                        4   or stored the software on additional devices. Given the ease at which electronic data can be

                        5   erased from a device (even inadvertently), Synopsys seeks immediate inspection to preserve the

                        6   status quo without the risk or threat of the destruction of evidence. Only immediate relief on an

                        7   expedited basis will provide assurances that evidence of Gyrfalcon’s DMCA violations will be

                        8   preserved at this stage. Synopsys’ proposed expedited discovery is set forth herein and is

                        9   narrowly tailored. Synopsys seeks only to inspect the devices identified by MAC address that
                       10   Synopsys identified as circumventing its systems and devices from a separate, and limited, set of

                       11   custodians identified as having circumventing Synopsys’ systems. Good cause exists for the

                       12   Court to order this expedited discovery.
                                   A.      The Court Should Impound Any Device Gyrfalcon Used for Circumvention
                       13                  Under the DMCA
                       14          Section 1203(b)(2) of the DMCA provides that, in connection with an action under the
                       15   DMCA, a court “at any time while an action is pending, may order the impounding, on such
                       16   terms as it deems reasonable, of any device or product that is in the custody or control of the
                       17   alleged violator and that the court has reasonable cause to believe was involved in a violation.”
                       18   Accordingly, Synopsys seeks the impoundment of any and all devices within the possession,
                       19   custody or control of Gyrfalcon which Gyrfalcon used/uses to circumvent Synopsys’ access
                       20   control measures protecting Synopsys’ copyrighted software, including computers, hard drives,
                       21   USB drives and other media.
                       22          Impoundment “is a form of preliminary relief and the same standards apply with respect
                       23   to issuance of an impoundment order as to issuance of a preliminary injunction.” Yamate USA
                       24   Corp. v. Sugerman, 1991 WL 274854, at *14 (D.N.J. 1991). Courts routinely order the
                       25   impoundment of infringing or illegal materials in preliminary injunction cases. See, e.g., Duchess
                       26   Music Corp. v. Stern, 458 F.2d 1305, 1308 (9th Cir. 1972), cert. denied, 409 U.S. 847 (1972)
                       27   (impoundment order in copyright infringement case should “impound everything the plaintiff
                       28
ORRICK, HERRINGTON &                                                                        SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        -5-                                      DISCOVERY
     SILICON VALLEY
                        1   alleges infringes his copyright,” including any “means” for making infringing copies) (emphasis

                        2   in original); SCEA v. Hotz, 2011 WL 568032 (N.D. Cal., Jan. 11, 2011) (ordering impoundment

                        3   of computers used by defendants to design tools for circumventing PlayStation 3 game console’s

                        4   software protection); Sega Enters. v. MAPHIA, 857 F. Supp. 679, 691 (N.D. Cal. 1994) (ordering

                        5   the impoundment of video game copiers and unauthorized copies of video game software); Rebis

                        6   v. Universal CAD Consultants, Inc., 1998 WL 470475 *4–5 (N.D. Cal. 1998) (ordering the

                        7   impoundment of infringing software).1

                        8          In Duchess Music Corp., the Ninth Circuit held it was an error for the district court not to

                        9   order impoundment of machines used by defendants to reproduce the copyrighted records. 458
                       10   F.2d at 1308. The Ninth Circuit explained that “machines, blank cassettes and cartridges . . . and

                       11   other devices are ‘other means’ for making infringing copies to [plaintiffs] copyrights” and thus

                       12   “fall within the scope of both the statute and the rules and were properly impounded.” Id.

                       13   Further, computers, when used to copy and store copyrighted programs, also are subject to

                       14   impoundment. See Mitchell Int'l, Inc. v. Fraticelli, 2007 WL 4197583, *10 (D. P.R. 2007)

                       15   (ordering impoundment of defendant’s computers to determine whether they contained any of

                       16   plaintiffs copyrighted software programs).

                       17          In SCEA v. Hotz, this court granted a temporary restraining order based in part on a claim

                       18   under 17 U.S.C. § 1201(a), and ordered the impoundment pursuant to 17 U.S.C. § 1203(b)(2) of

                       19   computers used by the defendants to develop tools to circumvent software protection mechanisms
                       20   used by SCEA to control access to the PlayStation 3 game console. 2011 WL 347137, at *1–3.

                       21   As in SCEA, here, Synopsys has asserted a claim under 17 U.S.C. § 1201(a) and presents

                       22   powerful evidence showing that Gyrfalcon used certain computers within their possession and

                       23   control to circumvent access control measures protecting access to Synopsys’ copyrighted

                       24
                            1
                              See also Yamate USA Corp., 1991 WL 274854, *14 (ordering the impoundment of defendants’
                       25   equipment used in making infringing video games); Nintendo of America, Inc. v. Elcon Indus.,
                            Inc., 564 F. Supp. 937, 938 (E.D. Mich. 1982) (ordering the impoundment of infringing video
                       26   games); WPOW, Inc. v. MRLJ Enters., 584 F. Supp. 132, 139 (D.D.C. 1984) (impoundment of
                            infringing material issued since the standard for preliminary injunction was met); Dollcraft
                       27   Industries, Ltd. v. Well-Made Toy Mfg. Co., 479 F. Supp. 1105, 1118 (E.D.N.Y 1978) (ordering
                            impoundment of materials infringing copyright and components used for manufacture of the
                       28   infringing items).
ORRICK, HERRINGTON &                                                                        SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                       -6-                                       DISCOVERY
     SILICON VALLEY
                        1   software. What is unknown, however, is the true extent of Gyrfalcon’s illegal acts and whether it

                        2   is continuing to circumvent Synopsys’ Software. And these illegal acts will reduce the value of

                        3   Synopsys’ copyrights in its EDA software, including harm to Synopsys’ revenue streams. Kelly

                        4   Decl. ¶ 10. Impoundment is necessary to answer these questions and affirmatively end

                        5   Gyrfalcon’s continuing violations of the law.

                        6          B.      Good Cause for Expedited Discovery Exists in this Case

                        7          The Federal Rules of Civil Procedure provide this Court with broad discretion to permit

                        8   expedited discovery. Federal Rule of Civil Procedure 26(d) provides that court-ordered discovery

                        9   prior to a conference between the parties is “appropriate” in urgent cases. Notes of Advisory
                       10   Committee, Fed. R. Civ. P. 26; Fed. R. Civ. P. 26(d). Generally, “[a] party may not seek

                       11   discovery . . . before the parties have conferred as required by Rule 26(f), except . . . when

                       12   authorized by . . . court order.” Fed. R. Civ. Pro. 26(d)(1). “In the Ninth Circuit, courts use the

                       13   ‘good cause’ standard to determine whether discovery should be allowed to proceed prior to a

                       14   Rule 26(f) conference.” Rovio Entm’t v. Royal Plush Toys, Inc., 907 F. Supp. 2d 1086, 1099

                       15   (N.D. Cal. 2012). “Good cause may be found where the need for expedited discovery, in

                       16   consideration of the administration of justice, outweighs the prejudice to the responding party.”

                       17   Semitool, Inc. v. Tokyo Electron America, Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002).

                       18          “In determining whether good cause justifies expedited discovery, courts commonly

                       19   consider factors including: (1) whether a preliminary injunction is pending; (2) the breadth of the
                       20   discovery requests; (3) the purpose for requesting the expedited discovery; (4) the burden on the

                       21   [party opposing expedited discovery] to comply with the requests; and (5) how far in advance of

                       22   the typical discovery process the request was made.” Apple Inc. v. Samsung Electronics Co.,

                       23   Ltd., 2011 U.S. Dist. LEXIS 53233 at *4 (N.D. Cal. May 18, 2011) (awarding expedited

                       24   discovery); see also Washington v. Lumber Liquidators, Inc., 2015 WL 2089992, at *2 (N.D. Cal.

                       25   May 5, 2015) (“the Court notes that the pendency of Plaintiffs’ motion for a preliminary

                       26   injunction supports their request for expedited discovery”); Apple Inc. v. Mobile Star LLC, 2017

                       27   WL 4005468, at *4 (N.D. Cal. Sept. 12, 2017) (allowing Apple to take a second Rule 30(b)(6)

                       28   deposition after granting expedited discovery: “my purpose in allowing expedited discovery was
ORRICK, HERRINGTON &                                                                         SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        -7-                                       DISCOVERY
     SILICON VALLEY
                        1   so that Apple could secure enough discovery to support its motion for a Preliminary Injunction,

                        2   not to be ready for trial”).

                        3           Good cause exists in this case for the Court to allow for limited expedited forensic

                        4   discovery of Gyrfalcon’s computers and devices. Specifically, the infringing devices can, upon

                        5   impound, be imaged to preserve all evidence thereon. As described above, Synopsys has evidence

                        6   that Gyrfalcon is accessing and using Synopsys’ software without authorization, by using

                        7   counterfeit license keys to download and run the software from Synopsys’ secure webpage.

                        8   However, without the requested discovery, Synopsys is unable to determine the full extent of

                        9   such unauthorized use, including whether Gyrfalcon’s misconduct is on an even grander scale
                       10   than already discovered. The expedited discovery requested herein would provide Synopsys with

                       11   the information it requires to identify the scope and extent of Gyrfalcon’s unauthorized use of

                       12   Synopsys’ EDA software. Most importantly, the requested discovery will enable critical

                       13   evidence to be preserved. It will also reveal whether Gyrfalcon has further disseminated

                       14   Synopsys’ proprietary software to other unauthorized users or has continued to use Synopsys’

                       15   software for its “ambitious plans.”

                       16           Pursuant to Apple Inc., supra, courts also consider the breadth of the expedited discovery

                       17   request, as well as the burden on the defendant if they are required to respond to that request.

                       18   Both of these factors weigh in favor of granting Synopsys leave to conduct expedited discovery.

                       19   The discovery Synopsys requests herein on an expedited basis is exceedingly narrow in scope:
                       20   Synopsys seeks solely to forensically image and analyze Gyrfalcon’s computers and devices for

                       21   the sole purpose of determining the extent of the unauthorized use of Synopsys’ EDA software.

                       22   This information will be resident on the Gyrfalcon computers and devices, and gathering it will

                       23   take virtually no effort. It is information that is relevant and which Gyrfalcon will be required to

                       24   produce in the normal course of discovery. Yet delay in discovery could cause this evidence to

                       25   be altered or destroyed, even inadvertently. Additionally, without such immediate discovery,

                       26   Synopsys has no way to determine whether Gyrfalcon is further accessing and/or disseminating

                       27   Synopsys’ copyrighted software.

                       28           In Nobelbiz, Inc. v. Wesson, 2014 U.S. Dist. LEXIS 54432, at *4 (S.D. Cal. April 18,
ORRICK, HERRINGTON &                                                                        SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        -8-                                      DISCOVERY
     SILICON VALLEY
                        1   2014), the court granted plaintiff leave to conduct the requested expedited discovery, finding (1)

                        2   that the requested discovery was directly relevant to plaintiff’s claim; (2) that expedited discovery

                        3   “would allow the Court to address any request for preliminary injunctive relief at the outset of the

                        4   case, thereby providing a measure of clarity to the parties early in the proceeding and facilitating

                        5   effective case management;” (3) that the discovery requests were “appropriately restrained in

                        6   breadth and scope;” and (4) that compliance by the defendant would not be unduly burdensome.

                        7   Synopsys’ expedited discovery request meets all of these factors by (1) only requesting evidence

                        8   directly relevant to Synopsys’ claims (2) that will be relevant to the Court’s granting of the

                        9   requested stipulation for entry of a preliminary injunction Synopsys seeks in this litigation, and by
                       10   (3) requesting very targeted and limited information that (4) it will not place any burden on

                       11   Gyrfalcon to provide.

                       12           Most importantly, Synopsys’ purpose in requesting the expedited discovery – another

                       13   factor courts consider – is to ensure that electronic evidence that is material to this litigation is not

                       14   altered, deleted, destroyed or otherwise lost in the ordinary course of Gyrfalcon’s business. See

                       15   Hand & Nail Harmony, Inc. v. ABC Nail & Spa Prods., No. SA CV 16-0969, 2016 WL 3545524,

                       16   at *8 (C.D. Cal. June 28, 2016) (ordering expedited discovery, in part, to ensure that evidence is

                       17   not “secreted, concealed, destroyed, sold off, or otherwise disposed of”). The information

                       18   Synopsys seeks resides exclusively on Gyrfalcon’s computers and devices, and is information that

                       19   is highly vulnerable to transfer, loss or deletion. Kelly Decl., ¶¶ 11-12. The best way to ensure
                       20   against possible loss is to examine and preserve the electronic evidence as soon as possible. An

                       21   order granting leave to conduct expedited discovery is the best way to ensure that no evidence is

                       22   lost or otherwise tampered with during the course of this litigation.

                       23           Finally, the proposed discovery will not prejudice or unduly burden Gyrfalcon. Semitool,

                       24   supra, 208 F.R.D. at 276 (“Good cause may be found where the need for expedited discovery, in

                       25   consideration of the administration of justice, outweighs the prejudice to the responding party.”).

                       26   Gyrfalcon will not be burdened by this straightforward request to image its computers and

                       27   devices as this can be accomplished outside normal business hours to the extent necessary to

                       28   avoid disruption to lawful business activity. This discovery is material to Synopsys’ claims and
ORRICK, HERRINGTON &                                                                           SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                          -9-                                       DISCOVERY
     SILICON VALLEY
                        1   may also aid in any defense Gyrfalcon may wish to raise in this matter. This is also information

                        2   Gyrfalcon will otherwise be required to provide in the normal course of discovery. However,

                        3   should the information sought be deleted, altered or otherwise overwritten in the ordinary course,

                        4   the prejudice to Synopsys via the loss of its ability to prove its claims will outweigh any prejudice

                        5   to defendant Gyrfalcon caused by providing immediate access to its computers and devices.

                        6          The specific discovery Synopsys seeks are the computers and devices used by Gyrfalcon

                        7   to directly or indirectly access any Synopsys software or products and in its possession, custody,

                        8   The devices include but are not limited to:

                        9          (1) all computers with any of the following hostnames and/or MAC addresses:
                       10                                                                      Additional MAC
                                               Hostname            MAC Address
                       11                                                                      Address
                                     rhel19                        00:1A:A0:36:A0:0D           00:1A:A0:36:A0:0C
                       12            rhel38                        DC:FE:07:11:8F:53
                       13            ubnt27                        00:1E:C9:30:1B:F4
                       14            rhel21                        00:1D:09:31:12:84

                       15            ubnt40                        98:EE:CB:2C:90:0D

                       16            ubnt26                        00:1E:C9:30:18:13
                                     rhel25                        78:2B:CB:36:B1:79
                       17
                                     rhel20                        00:1D:09:31:20:E6
                       18
                                     rhel09                        98:EE:CB:2C:90:0D
                       19
                                     ubnt31                        00:1E:C9:30:22:F2
                       20            ubnt29                        00:1E:C9:30:01:3B
                       21            ubnt39                        DC:FE:07:11:8D:32
                       22            rhel126                       84:2B:2B:06:DA:FD

                       23            ubnt38                        DC:FE:07:11:8F:53
                                     ubnt32                        00:1D:09:35:05:52
                       24
                                     rhel40                        98:EE:CB:2C:90:0D
                       25
                                     rhel96                        10:7B:44:4F:13:92
                       26
                                     rhel43                        98:EE:CB:23:9D:B6
                       27
                                     rhel41                        84:16:F9:04:49:7A
                       28
ORRICK, HERRINGTON &                                                                        SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                       - 10 -                                    DISCOVERY
     SILICON VALLEY
                        1            rhel22                        00:1D:09:31:12:79
                        2            rhel42                        4C:CC:6A:94:DF:CA

                        3
                                   (2) all computers, network storage drives, and external devices, including without
                        4
                            limitation disk drives, flash drives, cloud drives, and network drives, used and/or accessed by any
                        5
                            of the individuals with the following usernames:
                        6

                        7            daniel                                            linyang

                        8            davidwei                                          rihuawei

                        9            haiju                                             root

                       10            helen                                             singsai

                       11            helenliu                                          sysadmin

                                     jayli                                              tianshu
                       12

                       13            kiwichen                                          linyang

                       14   IV.    PROPOSED PROTECTIVE ORDER SHOULD BE ENTERED

                       15          Information contained herein and in the Kelly Declaration describing Synopsys’ Software

                       16   and the SmartFlow Software is highly confidential and secret to Synopsys. As Synopsys explains

                       17   further in its application to seal, disclosure of this information would be highly detrimental to

                       18   Synopsys, providing notice of Synopsys’ security measures to those who may seek ways to

                       19   circumvent those measures. Consequently, Synopsys is filing an application to have this

                       20   information sealed. Synopsys intends to designate this information as “Attorneys Eyes Only” so

                       21   that Gyrfalcon is not given access to this information. Synopsys therefore asks that the Court

                       22   execute the Model Protective Order, so that Synopsys may serve counsel for Gyrfalcon with the

                       23   sealed portions of these papers.

                       24   V.     CONCLUSION

                       25          For all the reasons stated above, Synopsys respectfully requests that the Court issue (1) an

                       26   order impounding devices Gyrfalcon used to circumvent Synopsys’ software protection and

                       27   granting Synopsys leave to conduct expedited discovery of these devices via forensic imaging and

                       28   analysis and (2) enter the Court’s Model Protective Order, submitted hereto, allowing the parties
ORRICK, HERRINGTON &                                                                          SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        - 11 -                                     DISCOVERY
     SILICON VALLEY
                        1    the ability to designate and file certain confidential information under seal.

                        2    DATED: October 25, 2018
                        3

                        4                                                        By:           /s/ Denise Mingrone
                                                                                                DENISE MINGRONE
                        5                                                                        Attorneys for Plaintiff
                                                                                                   SYNOPSYS, INC.
                        6

                        7

                        8

                        9
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                          SYNOPSYS’ MOT. & MEM. ISO EXPEDITED
    SUTCLIFFE LLP           4142-3014-4280
    ATTORNEYS AT LAW                                                         - 12 -                                    DISCOVERY
     SILICON VALLEY
